The issues raised by these two cases are the same, and one opinion will suffice. Each case is an appeal by a common carrier from a judgment against it in favor of a shipper for damages for the alleged negligence of the carrier in failing to refrigerate a car of strawberries during transit in an interstate shipment.
It appears from the record that the car of strawberries in each case was shipped from a point in Louisiana to New York City, and did not, at any time while en route, come into the State of Arkansas. The plaintiff is a domestic corporation organized under the laws of the State of Arkansas, and is engaged in business at Van Buren, Arkansas. The defendant is a foreign corporation, *Page 8 
but has complied with the laws of the State of Arkansas with regard to carrying on its express business in the State. It is claimed by counsel for the appellant that the appeal should be dismissed under these circumstances, because it would be a burden on interstate commerce to require the defendant to answer to a suit in this State. The contention of counsel for the appellant on this point is concluded against it by the opinion of this court in American Railway Express Company v. H. Rouw Co., 173 Ark. 82, where it was expressly held that an action of this sort may be maintained against a foreign corporation by a resident of this State or by a domestic corporation.
In the case at bar the cause of action was a transitory one, and the court had jurisdiction of the subject-matter of the action. The plaintiff is a domestic corporation carrying on its business in this State and, as such, is subject to suit in the courts of this State at the hands of any one having a cause of action against it. The defendant  is a foreign corporation, and has complied with our laws with reference to such corporations doing business in this State. Our courts are open to it, and its property within the State is protected by our laws. Its express business is of necessity operated as a unit, and its agents in this State have facilities for investigating claims against it.
Other reasons might be given why the courts of this State should entertain jurisdiction over a foreign corporation in behalf of a domestic corporation for a cause of action arising out of the State, but, inasmuch as no good reason appears to us why the court should refuse to entertain such jurisdiction, we do not deem further comment necessary. Gregonis v. Philadelphia  Reading Coal  Iron Co., 235 N.Y. 152, 130 N.E. 223, 32 A.L.R., p. 1, and case-note.
It is next insisted that the judgment should be reversed because plaintiff never gave any notice or made any claim of loss as required by the act of Congress *Page 9 
governing actions of this sort and the uniform bills of lading issued pursuant to such act. The damages claimed by the plaintiff were for negligence in failing to properly refrigerate the car during transit, and no claim of loss was necessary. It devolved upon the plaintiff to prove actual negligence on the part of the carrier in failing to properly refrigerate the car of strawberries during transit as one of the facts essential to recovery. American Railway Express Co. v. H. Rouw Co. post.
Because the plaintiff had the burden of proving the carrier's negligence as one of the facts essential to recovery, it was bound to show something more than a delivery of the strawberries to the carrier in good condition and its delivery to the consignee in bad condition. It is earnestly insisted by counsel for the defendant that no such additional proof was made. The defendant introduced the evidence of various witnesses to show that its car was properly iced at the point of shipment and was kept properly iced during transit and until the car of strawberries was delivered to the consignee. The carriage of the shipment was made in the usual time. We cannot agree with counsel for the defendant that there is not sufficient proof to show actual negligent conduct on the part of the carrier in failing to properly refrigerate the car of berries during transit. The proof on the part of the plaintiff shows that the car of strawberries was inspected by competent inspectors at the time it was delivered to the defendant. The berries were sound and in good condition. They did not show that they had been rained on. In fact, they showed that no rain had fallen upon them. When they were delivered to the consignee they were inspected at once by competent inspectors. Their appearance shored that they had become soft and molds. Some of the berries had decayed, and their appearance indicated that the decay was due to lack of refrigeration in transit. One of the witnesses had had twenty-five years' experience the shipment of berries, and said that, from his experience *Page 10 
and the appearance of the berries, their condition was due to lack of proper refrigeration during transit. The witnesses were examined at length, but we deem the above to be the effect which the jury might have drawn from their testimony as a whole. In testing the legal sufficiency of the evidence to show actual negligence on the part of the carrier in failing to properly refrigerate a car of berries during transit, we must view the evidence in the light most favorable to the plaintiff. The jury had a right to disregard as untrue the testimony of the witnesses for the defendant and accept as true the evidence given in favor of the plaintiff. We believe that the evidence for the plaintiff, if true, is of such a substantial character as to warrant the jury in finding that the carrier was guilty of actual negligence as alleged in the complaint.
Therefore the judgment in each case will be affirmed.